Matter of Teanna P. v David M. (2015 NY Slip Op 09639)





Matter of Teanna P. v David M.


2015 NY Slip Op 09639


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


16516

[*1] In re Teanna P., Petitioner-Appellant,
vDavid M., Respondent-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Building Service 32BJ Legal Services Fund, New York (Alan M. Snyder of counsel), for respondent.

Order, Family Court, Bronx County (David Gilman, J.H.O.), entered on or about December 16, 2014, which, after a fact-finding hearing, dismissed the petition for an order of protection and vacated a temporary order of protection, unanimously affirmed, without costs.
Family Court properly determined that petitioner failed to prove by a fair preponderance of the evidence that respondent's alleged conduct established a family offense (see Matter of Rafael F. v Pedro Pablo N., 106 AD3d 635 [1st Dept 2013]). Petitioner alleged that respondent walked by her apartment building when she was in the front yard and stared at her in a way that made her feel scared and intimidated. She also asserted that respondent came to a store where she was, walked up to within two feet of her and called her a derogatory name. Even accepting these allegations as true, they do not support a determination that respondent's conduct constituted either harassment in the second degree or disorderly conduct (see Matter of Christine P. v Machiste Q., 124 AD3d 531 [1st Dept 2015]; Penal Law § 240.26; § 240.20).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK